Title: From Benjamin Franklin to Israel Pemberton, 19 March 1759
From: Franklin, Benjamin
To: Pemberton, Israel


Dear Sir,
London, March 19, 1759.
I received your Favour of December 11, and January 19. By those Ships you will receive some of the printed Enquiries, to which Post’s first Journal is added, which being more generally interesting, occasions the other to go into more Hands and be more read. Extracts of your and Mr. Thomson’s Letters are also added to make the Thing more compleat. Mr. Hall has Orders to deliver 25 to you and Mr. Thomson; and I hope you will promote the Sale of the rest, that the Charges of Printing &c. may be lessen’d.
I congratulate you heartily on the Re-establishment of Peace on your Borders, in which the Endeavours of your Association have had so large a Share. I pray that it may long continue: But if we abandon Pittsburg at the Instances of the Indians, I think the French will not fail to return; the Indians are too much divided and irresolute to prevent them; and they will easily again be debauch’d from our Interest. I hope therefore that Place will be retain’d; and at least a small Tract distinctly mark’d out round it, from which those who inhabit the Fort may raise their Provisions, but not suffered to extend Settlements beyond such Bounds as are agreed on; till future Treaties shall make farther Agreements. A Hunting Country ought without Doubt to be secur’d to our Friends; but a strong Place and a small compact Settlement there of sober orderly People, must I think, in the Nature of Things, contribute greatly to the Security of the Colonies; by retaining the Friendship of the Indians thro’ the Benefits of Trade and Neighbourhood of Arts; and by bridling them if they are seduc’d by our Enemies; or at least standing in the Gap and bearing the Blows as a Shield to our other Frontiers.
I have just receiv’d the Copy of Post’s second Journal which will be of good Use; and I am extremely oblig’d to you for your Care in sending every Thing that is necessary to give us proper Information of the present State of Indian Affairs.

My Petition relating to Teedyuscung’s Claims lay long in the Council Office before there was a Council to consider it. As soon as a Council met, it was read and referr’d to the Board of Trade. As yet they have done nothing in it, but I understand they intend to appoint Commissioners out of the neighbouring Provinces to make Enquiry, examine Evidences, and report what they can find to be the Truth of the Case.
It is every where represented here by the Proprietor’s Friends, that this Charge of the Indians against him, is a mere Calumny, stirr’d up by the Malice of the Quakers, who cannot forgive his deserting their Sect. I expected he would be imprudent enough to publish the Report of his Council in his Justification; but I hear Nothing of it, and suppose he does not quite like it. There are some shameless Falshoods in it that are easily expos’d. The Affidavits mention’d in it are not come to hand; I wish I could see them.
I believe it will in time be clearly seen by all thinking People, that the Government and Property of a Province should not be in the same Family. ’Tis too much Weight in one Scale. I am of Opinion, the Crown would not be displeas’d with an Application to be taken under its immediate Government, and I think our Circumstances would be mended by it.
My Son joins in best Respects and Wishes for you and yours, with, Dear Sir, Your affectionate Friend and humble Servant
B Franklin
Mr. Pemberton
 Addressed: To / Mr Israel Pemberton / Mercht / Philada / per Pacquet / via N. York
Endorsed: London March 19th. 1759. From Benjn. Franklin.
